DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 15, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US 2018/0368126 A1; hereinafter “Islam”).
For claim 1, Islam teaches in a case that it is determined to transmit a beam failure recovery request by using a contention based physical random access channel (PRACH) resource used for beam failure recovery request, selecting a target contention based PRACH resource from contention based PRACH resources used for beam failure recovery request (see paragraph 0120; , the beam recovery circuit 944 may be configured to determine the resources (e.g., time, frequency, and preamble) for transmitting a beam failure recovery request (BFRR), based on a selected beam or index. The scheduled entity may transmit the BFRR using contention-based RACH resources. The processor 904 may further include a communication circuit 946 in cooperation with communication instructions 956, configured to perform various wireless communication functions); and transmitting the beam failure recovery request to a network device by using the target contention based PRACH resource (see paragraph 0120; , the beam recovery circuit 944 may be configured to determine the resources (e.g., time, frequency, and preamble) for transmitting a beam failure recovery request (BFRR), based on a selected beam or index. The scheduled entity may transmit the BFRR using contention-based RACH resources. The processor 904 may further include a communication circuit 946 in cooperation with communication instructions 956, configured to perform various wireless communication functions).
For claim 7, Islam teaches in a case that it is configured to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request, determining to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request; or in a case that indication information 
For claim 15, Islam teaches a processor, a storage, and a beam failure event handling program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the beam failure event handling program, to implement steps of the beam failure event handling method according to claim 1 (see paragraph 0118 and see rejection above for claim 1).
For claim 19, Islam teaches wherein the processor is further configured to execute the beam failure event handling program, to implement following steps: in a case that it is configured to transmit the beam failure recovery request by using the contention based PRACH resource used 
For claim 21, Islam teaches a computer readable storage medium storing therein a beam failure event handling program, wherein the beam failure event handling program is configured to be executed by a processor, to implement steps of the beam failure event handling method according to claim 1 (see paragraphs 0118 and 0150 and see rejection above for claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Takeda et al. (US 2021/0058129 A1; hereinafter “Takeda”).
For claim 10, Islam teaches all of the claimed subject matter with the exception of wherein, after the transmitting the beam failure recovery request to the network device by using the target contention based PRACH resource, the method further comprises: monitoring a response message corresponding to the beam failure recovery request on a response dedicated resource in control resource set-beam failure recovery (CORESET-BFR).  Takeda from the field of communications similar to that of Islam teaches CORESET for the BFR request response (CORESET-BFR) may be configured for the UE by the higher layers (for example, the RRC signaling). The UE may monitor the PDCCH associated with the CORESET-BFR a certain time after the transmission of the BFR requesting PUSCH. For example, the UE may monitor 
For claim 13, Islam teaches all of the claimed subject matter with the exception of  further comprising: receiving radio resource control (RRC) signaling, wherein the RRC signaling carries configuration information for configuring the contention based PRACH resource used for beam failure recovery request; and determining the contention based PRACH resource used for beam failure recovery request based on the configuration information.  Takeda from the field of communications similar to that of Islam teaches the user terminal starts searching for a new candidate beam for new use in communication. Specifically, when detecting a beam failure, the user terminal performs measurements based on pre-configured DL-RS resources to identify one or more preferred candidate beams (for example, having high quality). In the present example, one beam is identified as a new candidate beam. In step S104, the user terminal that identifies the new candidate beam transmits a BFR request (BFR request signal, BFRQ). The BFR request may be transmitted by using, for example, a random access channel (PRACH (Physical Random Access Channel)). For example, PRACH resources may be configured by higher layers (for example, RRC signaling). The PRACH resources may include a time resource, a frequency resource, a PRACH sequence, and so on (see paragraphs 0045 – 0047). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to receive RRC signal of the PRACH resources for BFRQ as taught .

Allowable Subject Matter
Claim(s) 2 – 6, 8, 9, 11, 12, 17, 18 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US 2019/0037423 A1), Babaei et al. (US 2019/0215897 A1), Kwon et al. (US 2019/0268790 A1), Zhang et al. (US 2020/0059285 A1), Chen et al. (US 2020/00137801 A1), Zheng et al. (US 2020/0177263 A1), Amura et al. (US 2020/0205193 A1), Chen et al. (US 2020/0214035 A1), Chen et al. (US 2020/0351860 A1) and Qualcomm Incorporated (NPL/"Remaining details on beam recovery procedure" R1-1800860) are cited to show a BEAM FAILURE EVENT HANDLING METHOD AND APPARATUS AND TERMINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY MUI/Primary Examiner, Art Unit 2464